Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00479-CV

                                   Mark HEALY, M.D.,
                                        Appellant

                                             v.

                                 Orinda MOWAT-CUDD,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-05971
                         Honorable Laura Salinas, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s Order Denying
Defendant Mark Healy, M.D.’s Motion to Dismiss is AFFIRMED. We ORDER appellant Mark
Healy, M.D. to pay the costs of this appeal.

       SIGNED February 17, 2021.


                                              _____________________________
                                              Beth Watkins, Justice